       Case 1:20-cv-06972-LTS-BCM Document 9 Filed 01/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                1/6/21
DEBRA ZANCA, on behalf of herself and all
others similarly situated,
                                                       20-CV-6972 (LTS) (BCM)
               Plaintiff,
       -against-                                       ORDER
MD SOLARSCIENCES CORP.,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       On December 4, 2020, the Court ordered plaintiff to show cause "in writing, no later than

January 4, 2021, why her complaint should not be dismissed pursuant to Rule 4(m) for failing to

serve defendant within 90 days." (Dkt. No. 7.) On January 4, 2021, plaintiff filed an affidavit of

service, which states that plaintiff served MD Solarsciences Corp. with process on September 14,

2020. (Dkt. No. 8.) Pursuant to Fed. R. Civ. P. 12(a)(1)(A), defendant's answer was due October

5, 2020. Defendant has neither appeared nor responded to the complaint. No later than January

20, 2021, plaintiff shall inform the Court whether she intends to request a certificate of default.

Plaintiff promptly shall serve this Order on defendant and shall immediately file proof of such

service on the docket.

Dated: New York, New York
       January 6, 2021
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
